DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-07-06 (herein referred to as the Reply) where claim(s) 1, 4-11, 14-20 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda_062 (US20200163062) in view of SEO_569 (US20200045569)
Claim(s) 1, 11
Takeda_062 teaches
receiving a control message including configuration information of a first control resource set (CORESET) and configuration information of a second CORESET; The base station includes a control section that controls a configuration of a control resource set to the user terminal. For example, the base station configures the UE with the three control resource sets of FIG. 3B, which implicitly teaches sending the configuration information to the UE.  <FIG(s). 3A, 3B; para. 0050, 0056, 0059>.

	in response to determining that the first monitoring occasion overlaps the second monitoring occasion, monitoring a physical downlink control channel (PDCCH) in a CORESET corresponding to a first control resource among the first CORESET and the second CORESET, A control resource set whose downlink control channel candidates of a PDCCH need to be monitored may be controlled so as to be selected based on an index of the control resource set. The UE can select the control resource corresponding to a smaller index among the overlapping CORESETS. <FIG(s). 3, 5; para. 0028-0029, 0047, 0089-0091>.
Takeda_062 does not explicitly teach
	wherein the first control resource corresponds to a CORESET having a lowest index among CORESETs related to a common search space (CSS) set, and 
	wherein quasi co-location (OCL) types of the first CORESET and the second CORESET are a OCL type D.
However in a similar endeavor, SEO_569 teaches
	wherein the first control resource corresponds to a CORESET having a lowest index among CORESETs related to a common search space (CSS) set. Selecting, among the plurality of CORESETs, a CORESET that corresponds to a CSS having a lowest index, from a cell that has a smallest cell index and that contains the CSS with CORESETS that overlap. <para. 0006, 0008, 0187-0190>.
	wherein quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D. Overlapping CORESETs can be type D QCL <para. 0280-0281>.

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 with the embodiment(s) disclosed by SEO_569. One of ordinary skill in the art would have been motivated to make this modification in order to enable improved techniques for monitoring control signals of a terminal in a wireless communication system. See Background, para. 0004-0005.
With regards to apparatus claim 11, Takeda_062 teaches disclosed embodiments carried out by a user terminal includes a processor and transceiver (FIGS. 10-11).
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda_062 (US20200163062) in view of SEO_569 (US20200045569), and further view of Liou_637 (US20190297637)
Claim(s) 4, 14
Takeda_062 does not explicitly teach
wherein the PDCCH is monitored based on an assumption of a transmission configuration information (TCI) state related to the CORESET corresponding to the first control resource.
However in a similar endeavor, Liou_637 teaches
	wherein the PDCCH is monitored based on an assumption of a transmission configuration information (TCI) state related to the CORESET corresponding to the first control resource. The UE assumes that the TCI state for the first PDSCH is identical to a TCI state applied for receiving a reference CORESET before the UE successfully decodes the first PDCCH;  <para. 0343, 0353, 0368>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 and SEO_569 with the embodiment(s) disclosed by Liou_637. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods and apparatuses 
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda_062 (US20200163062) in view of SEO_569 (US20200045569), and further view of Nogami_124 (US20190150124)
Claim(s) 5, 15
Takeda_062 does not explicitly teach
wherein, in response to determining that a symbol corresponding to the first monitoring occasion is equal to at least one symbol corresponding to the second monitoring occasion, determining that the first monitoring occasion overlaps the second monitoring occasion.
However in a similar endeavor, Nogami_124 teaches
wherein, in response to determining that a symbol corresponding to the first monitoring occasion is equal to at least one symbol corresponding to the second monitoring occasion, determining that the first monitoring occasion overlaps the second monitoring occasion. if the CORESET duration is more than 1 OFDM symbol and at least if any of two adjacent bits of the CORESET-monitor-DCI-symbolPattern are set to "1", PDCCH monitoring occasions starting with OFDM symbols indicated by those two bits partially overlap.  <para. 0150>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 and SEO_569 with the embodiment(s) disclosed by Nogami_124. One of ordinary skill in the art would have been motivated to make this modification in order to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial. See Background, para. 0005.


Claim(s) 6, 16
Takeda_062 does not explicitly teach
receiving search space configuration information, 
	wherein the CORESET corresponding to the first control resource is determined based on 
a CORESET index,
a search space type, and 
radio network temporary identifier (RNTI) information included in the search space configuration information.
However in a similar endeavor, Gong_467 teaches
receiving search space configuration information, wherein the CORESET corresponding to the first control resource is determined based on a CORESET index CORESET index is used to identify particular coreset from CORESET information <para. 0068>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 and SEO_569 with the embodiment(s) disclosed by Gong_467. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved monitoring techniques to save battery life of the UE. See para. 0005.
However in a similar endeavor, Takeda_762 teaches
receiving search space configuration information, wherein the CORESET corresponding to the first control resource is determined based on 

radio network temporary identifier (RNTI) information included in the search space configuration information. RNTI is used to determine a CORSET to monitor based on search space configuration <FIG(s). 4; para. 0091-0100; Abstract, Claim 2>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062, SEO_569 and Gong_467 with the embodiment(s) disclosed by Takeda_762. One of ordinary skill in the art would have been motivated to make this modification in order to appropriately associate a search space with a CORESET. See para. 0011.
Claim(s) 9, 19
Takeda_062 teaches
transmitting a control message including  configuration information of a first control resource set (CORESET) and  configuration information of a second CORESET; and The base station includes a control section that controls a configuration of a control resource set to the user terminal. For example, the base station configures the UE with the three control resource sets of FIG. 3B, which implicitly teaches sending the configuration information to the UE. <FIG(s). 3A, 3B; para. 0050, 0056, 0059>.
	wherein, in response to determining that a first monitoring occasion of the first CORESET overlaps a second monitoring occasion of the second CORESET, a physical downlink control channel (PDCCH) is monitored in a CORESET corresponding to a first control resource among the first CORESET and the second CORESET,  CORESETS #1 to #3 are determined to have monitoring occasions that overlap (e.g., slots S1 and S13 in FIG. 3) <FIG(s). 3, 5; para. 0089-0091>. A control resource set whose downlink control channel candidates of a PDCCH need to be monitored may be controlled so as to be selected based on an index of the control resource set. The UE can select the control resource corresponding to a smaller index among the overlapping CORESETS. <FIG(s). 3, 5; para. 0028-0029, 0047, 0089-0091>.

	transmitting search space configuration information comprising 
a CORESET index, 
a search space type, and 
radio network temporary identifier (RNTI) information, 
	wherein the first control resource corresponds to a CORESET having a lowest index among CORESETs related to a common search space (CSS) set, and 
	wherein quasi co-location (OCL) types of the first CORESET and the second CORESET are a OCL type D.
However in a similar endeavor, SEO_569 teaches
	wherein the first control resource corresponds to a CORESET having a lowest index among CORESETs related to a common search space (CSS) set. Selecting, among the plurality of CORESETs, a CORESET that corresponds to a CSS having a lowest index, from a cell that has a smallest cell index and that contains the CSS with CORESETS that overlap. <para. 0006, 0008, 0187-0190>.
	wherein quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D. Overlapping CORESETs can be type D QCL <para. 0280-0281>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 with the embodiment(s) disclosed by SEO_569. One of ordinary skill in the art would have been motivated to make this modification in order to enable improved techniques for monitoring control signals of a terminal in a wireless communication system. See Background, para. 0004-0005.
However in a similar endeavor, Gong_467 teaches
	transmitting search space configuration information comprising  a CORESET index,  CORESET index is used to identify particular coreset from CORESET information <para. 0068>.

However in a similar endeavor, Takeda_762 teaches
	transmitting search space configuration information comprising  
a search space type, and  UE can identify the type of search space of a CORSET to which the configured search space IE corresponds, based on transmitted search space information.  <FIG(s). 3; para. 0071-0086; Abstract>.
radio network temporary identifier (RNTI) information,  RNTI is used to determine a CORSET to monitor based on transmitted search space configuration <FIG(s). 4; para. 0091-0100; Abstract, Claim 2>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062, SEO_569 and Gong_467 with the embodiment(s) disclosed by Takeda_762. One of ordinary skill in the art would have been motivated to make this modification in order to appropriately associate a search space with a CORESET. See para. 0011.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda_062 (US20200163062) in view of SEO_569 (US20200045569), in view of Gong_467 (US20200154467), in view of Takeda_762 (US20200344762), and further view of Liou_637 (US20190297637)
Claim(s) 10, 20
Takeda_062 does not explicitly teach

However in a similar endeavor, Liou_637 teaches
wherein the PDCCH is monitored based on an assumption of a transmission configuration information (TCI) state related to the CORESET corresponding to the first control resource. The UE assumes that the TCI state for the first PDSCH is identical to a TCI state applied for receiving a reference CORESET before the UE successfully decodes the first PDCCH;  <para. 0343, 0353, 0368>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062, SEO_569, Gong_467 and Takeda_762 with the embodiment(s) disclosed by Liou_637. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods and apparatuses for downlink data buffering considering cross carrier scheduling in a wireless communication system are disclosed herein. See para. 0005.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 7, 8 and 17, 18
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons allowable over art:
Claim 7, 17 has been amended to recite:
wherein, in response to determining that the terminal monitors only downlink control information (DCI) for unicast transmission in the CORESET corresponding to the first control resource, the PDCCH is monitored in a CORESET corresponding to a second control resource, and 

MOON_428 which taught a situation in which the DCI could be limited to unicast transmission and the terminal does not necessarily to determine such a case. As amendment the terminal must now determine and have knowledge that it can only monitor DCI for unicast in the CORESET of the first control resource and accordingly that determination causes the terminal to monitor the PDCCH in a CORESET corresponding to a second control resource.
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art: 
Seo KR102093901 supports the priority of relied upon subject matter in SEO_569 (US20200045569) in at least the Abstract, Claim 1, text corresponding to FIG. 11 and 12 (see machine translation provided).
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415